Citation Nr: 0716370	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  95-38 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed to be secondary to Agent Orange exposure.

2.  Entitlement to service connection for precancerous cells, 
claimed to be secondary to Agent Orange exposure.

3.  Entitlement to service connection for infertility, 
claimed to be secondary to Agent Orange exposure.

4.  Entitlement to service connection for digestive problems, 
claimed to be secondary to Agent Orange exposure.

5.  Entitlement to service connection for urinary frequency, 
claimed to be secondary to Agent Orange exposure.

6.  Entitlement to service connection for a disability 
manifested by profuse sweating, claimed to be secondary to 
Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

Service connection has been granted for diabetes mellitus 
with impotence.  An April 2003 rating decision, which was not 
appealed, denied service connection for neurogenic bladder 
secondary to service-connected diabetes mellitus.  The 
veteran asserted in his January 2004 claim for a total 
disability evaluation based on unemployability that his 
urinary frequency is a symptom of his service-connected 
diabetes.  The Board currently has no jurisdiction over these 
matters.


FINDINGS OF FACT

1.  Skin disorder was not manifest in service and is 
unrelated to any incident of service origin, including Agent 
Orange exposure.


2.  Precancerous cells were not manifest in service and are 
unrelated to any incident of service origin, including Agent 
Orange exposure.

3.  Infertility was not manifest in service and is unrelated 
to any incident of service origin, including Agent Orange 
exposure.

4.  Digestive disorder was not manifest in service and is 
unrelated to any incident of service origin, including Agent 
Orange exposure.

5.  Urinary frequency was not manifest in service and is 
unrelated to any incident of service origin, including Agent 
Orange exposure.

6.  A disability manifest by profuse sweating was not 
manifest in service and is unrelated to any incident of 
service origin, including Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Skin disorder was not incurred or aggravated in service 
or due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Precancerous cells were not incurred or aggravated in 
service or due to Agent Orange exposure.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Infertility was not incurred or aggravated in service or 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Digestive problems were not incurred or aggravated in 
service or due to Agent Orange exposure.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

5.  Urinary frequency was not incurred or aggravated in 
service or due to Agent Orange exposure.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

6.  A disability manifest by profuse sweating was not 
incurred or aggravated in service or due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appeals the July 1994 RO denial of service 
connection for the claimed disabilities.  Under the law in 
effect at the time the veteran initiated his claim, if a 
veteran served in Vietnam from January 9, 1962, to May 7, 
1975, and develops a disease associated with herbicide 
exposure, exposure to the herbicide agent during active 
military, naval, or air service, is presumed. Service in 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam. 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001. This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975. Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2003). In other words, 
under the former statute, both the required service and the 
development of a disease associated with herbicide exposure 
were required for the presumption of exposure to herbicides 
to attach; under the current statute, only the requisite 
service is necessary for the presumption of herbicide 
exposure to attach. 

Service in Vietnam during the Vietnam Era is shown by the 
veteran's service personnel records.  Accordingly, it is 
presumed that the veteran was exposed to Agent Orange in such 
service.  38 C.F.R. § 3.307(a)(6)(iii).

None of the claimed conditions are reported in the service 
medical records and pertinent systems were normal on service 
discharge examination in September 1971.  None of the claimed 
conditions were claimed in January 1972 and the only notable 
abnormal finding on March 1972 VA examination was a tender 
right inguinal lymph node.  

Pertinent disorders are now shown.  Hypospermia was found in 
August 1984; precancerous cells - actinic keratosis - were 
found on VA examination in March 1992; benign hemangioma was 
found privately in January 1993; polyuria and diaphoresis 
(sweating) were found to be due to an autonomic nervous 
system dysfunction which was diagnosed on VA examination in 
March 1992; folliculitis was shown in December 1976 when it 
was felt to be due to excessive sebaceous activity; acneform 
lesions were shown then also; rosacea was found in February 
2006.  Gastroesophageal reflux disease was assessed privately 
in December 2002.  Also, urinary urgency was found and tied 
to partial prostatic obstruction by private evaluation in 
September 1995.  Finally, more actinic keratoses, as well as 
keratoderma and folliculitis were shown in November 2002, and 
scattered nevi were found on VA examination in February 2003.  

There is no competent medical evidence relating any of these 
to service, however, and such is necessary for a grant of 
service connection under 38 C.F.R. § 1110; 38 C.F.R. § 3.303.  
Furthermore, none of the diagnosed disorders may be service-
connected under the Agent Orange exposure presumptive service 
connection framework.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  The diagnosed disorders are not 
in the list of disorders at 38 C.F.R. § 3.309(e) that may be 
presumed as service-connected due to Agent Orange exposure.  
Chloracne or acneform disease consistent with chloracne is on 
the list.  While acneform lesions were found in December 
1976, chloracne was not found on VA examination in March 
1992.  Furthermore, no evidence shows chloracne to a degree 
of 10 percent or more within a year after the last exposure 
in service, so the presumption cannot operate for any current 
chloracne disability.  38 C.F.R. § 3.307(a)(6)(ii).  
Moreover, no type of acne is currently shown so it can not be 
currently compensated.  The presence of current disease is 
necessary for a grant of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  The benign 
hemangioma shown privately in January 1993 may not be 
presumptively service-connected.  The list of presumptive 
diseases contains malignant hemangiopericytoma rather than 
benign hemangioma.  

There is a July 1995 report that the veteran has symptoms 
consistent with Agent Orange.  However, the specific symptoms 
were not identified in that vague report.  Consequently, that 
report has no probative value in relation to any of the 
claims.  Likewise, an April 1998 statement from Dr. N. that 
the veteran was prescribed chelation therapy for chemical 
toxin exposure does not provide a basis upon which to grant 
service connection.  The report does not indicate whether 
anything was diagnosed.  It does not specifically identify 
the condition caused by exposure to toxins.  And it does not 
identify the toxin as Agent Orange.

The veteran asserted in October 1991 that the claimed 
disorders are due to Agent Orange exposure in service.  It is 
noted that he was a 91B20 Med Spec and had 10 weeks training 
as a medical corpsman in service.  However, even considering 
his November 1997 testimony about his experience, Transcript 
at 21, he has not demonstrated any competence in attributing 
any of the claimed disorders to service or to Agent Orange 
exposure.  Accordingly, his statements as to etiology are not 
probative.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  It is noted, in 
relationship to the urinary frequency claim, that the veteran 
testified in November 1997 that he had kidney pain in about 
September 1971.  Transcript at 9.  However, this is not 
supported by contemporaneous evidence.  Instead, he denied 
pertinent symptoms on service discharge examination and 
kidney problems were not mentioned in 1972 records.  

In light of the above, the instant service connection claims 
should be denied.  The preponderance of the evidence is 
against the claims and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in May 2002, December 2003, and 
February 2005 letters.  The Board acknowledges that these 
letters were sent to the veteran after the July 1994 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the current 
section 5103(a) notice requirement was enacted in November 
2000.  The Court acknowledged in Pelegrini v. Principi, 18 
Vet. App. 112, at 120 (2004), that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.  Notice was provided before the 
last supplemental statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no prejudice regarding the 
timing or content of the notification.  Any deficiencies in 
VA's duties to notify the claimant concerning effective date 
or degree of disability for the service connection claims are 
harmless, as service connection has been denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
testimony.  The record does not contain competent evidence to 
indicate that any of the claimed disabilities may be 
associated with service.  Therefore, the Board concludes that 
examination for these claimed disabilities is not necessary 
to decide these claims.  VA has satisfied its assistance 
duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection is denied for skin rash, claimed as due to 
Agent Orange.

Service connection is denied for precancerous cells, claimed 
as due to Agent Orange.

Service connection is denied for infertility, claimed as due 
to Agent Orange.

Service connection is denied for digestive problems, claimed 
as due to Agent Orange.

Service connection is denied for urinary frequency, claimed 
as due to Agent Orange.

Service connection is denied for a disability manifested by 
profuse sweating, claimed as due to Agent Orange.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


